DETAILED ACTION
1.	This communication is in response to the Amendments and Arguments filed on 1/4/2022. Claims 21-40 are pending and have been examined. Claims 1-20 are cancelled.
Response to Amendments and Arguments
2.	 Applicant's arguments with respect to claim rejections under 35 USC 103 have been fully considered, but they are not persuasive.
	In particular, the applicant argues that the references do not teach “wherein the computing system was, prior to receipt of the first input data, unable to perform audio initiation of the first action with respect to the user profile .. configuring an updated speech processing component ..” In response, the examiner respectfully disagrees.
Note that PFEFFINGER teaches: [0002] “A voice trigger is also referred to herein as a “wake-up word” or “WuW.” After a wake-up word has been detected, the system begins recognizing subsequent speech spoken by the user. In most cases, unless and until the system detects the wake-up word, the system will assume that acoustic input received from the environment is not directed to or intended for the system and will not process the acoustic input further.” PFEFFINGER also teaches: [0022] “a speech-enabled system may personalize its interaction with a speaker by inferring, based at least in part on information indicative of the speaker's identity, one or more actions to take when interacting with the speaker ..” and [0019] “speech recognizer may use the personalized list of wake-up words to adapt one or more of its components (e.g., one or more acoustic models, one or more pronunciation models, one or more language models, one or more finite state transducers, one or more lexicons or vocabularies, and/or any other suitable component(s)) so as to make its wake-up word recognition performance more robust.” The reference clearly teaches the above stated 
Claim Rejections - 35 USC § 103
3.	Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sarin, et al. (US 20130124207; hereinafter SARIN) in view of Pfeffinger, et al. (US 20190311715; hereinafter PFEFFINGER).
As per claim 21, SARIN (Title: Voice-controlled camera operations) discloses “A computer-implemented method (SARIN, Fig. 1 <showing processor, memory>), comprising: 
receiving first input data [ associated with a user profile ]; determining that the first input data corresponds to a first command to enable audio initiation of a first action of a computing system, [ wherein the computing system was, prior to receipt of the first input data, unable to perform audio initiation of the first action with respect to the user profile ]; based at least in part on the first input data corresponding to the first command, [ configuring an updated speech processing component ] to cause the first action to be performed in response to recognition of a first phrase (SARIN, [Abstract], audio input (e.g., a voice command) received .. a user's voice (e.g., a word or phrase) is converted to audio input data by the computing device .. transitions from a low-power state to an active state, activates an image capture application, and causes a camera device to capture digital images based on a received voice command; [0045], Voice commands can be used for invoking or controlling functionality);
after configuring the updated speech processing component, receiving first audio data; processing the first audio data using the updated speech processing component to detect the first phrase; and based at least in part on detection of the first phrase, causing the first action to be performed (SARIN, [0043], When audio input is recognized; [Abstract], a user's voice (e.g., a .”
SARIN does not explicitly disclose “associated with a user profile .. wherein the computing system was, prior to receipt of the first input data, unable to perform audio initiation of the first action with respect to the user profile .. configuring an updated speech processing component ..” However, the feature is taught by PFEFFINGER (Title: Techniques for wake-up word recognition and related systems and methods). 
In the same field of endeavor, PFEFFINGER teaches: [0022] “a speech-enabled system may personalize its interaction with a speaker by inferring, based at least in part on information indicative of the speaker's identity <read on user profile>, one or more actions to take when interacting with the speaker. For example, the speech-enabled system may identify, based on the speaker's identity, information indicative of the speaker's preferences and/or interests and take one or more actions based on the information indicative of the speaker's preferences and/or interests when interacting with the speaker. As a specific example, when a speaker says, “play my favorite music,” the speech-enabled system may determine the speaker's favorite music based on the speaker's identity and commence playback of that music ..” PFEFFINGER also teaches: [0002] “A voice trigger is also referred to herein as a “wake-up word” or “WuW.” After a wake-up word has been detected, the system begins recognizing subsequent speech spoken by the user. In most cases, unless and until the system detects the wake-up word, the system will assume that acoustic input received from the environment is not directed to or intended for the system and will not process the acoustic input further.” PFEFFINGER further teaches: [0019] speech recognizer may use the personalized list of wake-up words to adapt one or more of its components (e.g., one or more acoustic models, one or more pronunciation models, one or more language models, one or more finite state transducers, one or more lexicons or vocabularies, and/or any other suitable component(s)) so as to make its wake-up word recognition performance more robust.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to incorporate the teachings of PFEFFINGER in a voice-controlled system (as taught by SARIN) to initiate and update the system for improved speech recognition performance.
As per claim 22 (dependent on claim 21), SARIN in view of PFEFFINGER further discloses “prior to receiving the first input data, receiving a request to operate a first application; and after receiving the request to operate the first application, presenting a prompt to enable the audio initiation of the first action, wherein the first input data is received after presenting the prompt (PFEFFINGER, [0001], a manual trigger, such as a button push <read on a ready mechanism for generating a request>; SARIN, [Abstract], audio input (e.g., a voice command) received <also read on a request> .. compares .. to an expected voice command associated with an image capture application; [0045], Voice commands can be used for invoking <read on initiation> or controlling functionality; [0047], a screen that prompts a user for authentication information, such as a PIN or biometric data, to unlock the device <read on a ready mechanism for the system to prompt a user><the various timing for operation steps are system design choices>).”
As per claim 23 (dependent on claim 22), SARIN in view of PFEFFINGER further discloses “determining the first input data is related to the first application (SARIN, [Abstract], .”  
As per claim 24 (dependent on claim 22), SARIN in view of PFEFFINGER further discloses “wherein the first action is related to the first application (SARIN, [Abstract], activates an image capture application, and causes a camera device to capture digital images based on a received voice command).” 
As per claim 25 (dependent on claim 22), SARIN in view of PFEFFINGER further discloses “wherein causing the first action to be performed comprises invoking the first application (SARIN, [Abstract], activates an image capture application, and causes a camera device to capture digital images based on a received voice command; [0045], Voice commands can be used for invoking or controlling functionality).”
As per claim 26 (dependent on claim 21), SARIN in view of PFEFFINGER further discloses “wherein the first input data corresponds to a touch input (SARIN, [0069], The input device(s) 1150 may be a touch input device such as a keyboard, touchscreen, mouse, pen, or trackball, a voice input device, a scanning device, or another device that provides input to the computing environment 1100 <read on a ready mechanism for inputting data using touch or voice as system design choice>; PFEFFINGER, [0001], a speech-enabled system may be configured to begin recognizing speech after a manual trigger, such as a button push).”
As per claim 27 (dependent on claim 21), SARIN in view of PFEFFINGER further discloses “wherein the first input data is received by a first device associated with a user account and the method further comprises: associating the updated speech processing component with the user account (SARIN, [Abstract], audio input (e.g., a voice command) received .. a user's voice (e.g., a word or phrase) is converted to audio input data by the computing device <read on .”
As per claim 28 (dependent on claim 21), SARIN in view of PFEFFINGER further discloses “after configuring the updated speech processing component: receiving second input data; determining that the second input data corresponds to a second command to disable audio initiation of the first action; and based at least in part on the second input data corresponding to the second command, configuring a further updated speech processing component (see Claim 21 rejections which teach ready mechanisms to realize all limitations in this claim. Note that with the recognized voice command, to enable or to disable any action is a system design choice).”
As per claim 29 (dependent on claim 21), SARIN in view of PFEFFINGER further discloses “receiving the first input data from a first device (SARIN, [Abstract], audio input (e.g., a voice command) received <’a first device’ can be broadly interpreted such as a microphone>); 
determining that a first speech processing component is associated with the first device; configuring the updated speech processing component at least in part by updating the first speech processing component; receiving the first audio data from the first device; and    12513371.1Appl. No. 17/030,451Attorney Docket No.: P32907-US03CONPreliminary Amdt. Dated December 29, 2020determining that the updated speech processing component is associated with the first device (see Claims 21 and 27 rejections which teach ready mechanisms to realize all limitations in this claim).” 
As per claim 30 (dependent on claim 21), SARIN in view of PFEFFINGER further discloses “determining at least one word associated with the first input data, wherein configuring the updated speech processing component causes the at least one word to be associated with the first action (SARIN, [Abstract], causes a camera device to capture digital .”
Claim 31-40 (similar in scope to claims 21-30) are rejected under the same rationale as applied above for claims 21-30. SARIN further discloses: Fig. 1 (showing processor, memory and two-way communication).
Conclusion 
4.	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:30-5:00). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on 571-272-7799. 


/FENG-TZER TZENG/		3/14/2022Primary Examiner, Art Unit 2659